The plaintiff in error was convicted of the statutory offense denounced by section 5409 R. G. S., 7552 C. G. L.
The previous chaste character of the alleged victim is a material fact to be proved. The evidence in the instant case of the previous chastity of the alleged victim is far from convincing. In fact, the record discloses much convincing evidence of her previous unchaste character and in the motion for new trial, one ground of which was the existence of newly discovered evidence, the defendant in the court below presented the affidavits of three persons in which further proof of her unchaste character is portrayed.
We are convinced that justice demands a new trial.
The judgment will be reversed upon authority of the opinions and judgments in the cases of Nims v. State, 70 Fla. 530,  70 So. 565; Fuller v. State, 92 Fla. 873, 110 So. 528; Ming v. State, 89 Fla. 280, 103 So. 618; Platt v. State,65 Fla. 253, 61 So. 502; Townsend vs. State, 95 Fla. 139,116 So. 7; Coker vs. State, 83 Fla. 672, 93 So. 176; Knowles vs. State, 86 Fla. 270, 97 So. 716; Davis vs. State, 76 Fla. 179,  79 So. 450.
It is so ordered.
BUFORD, C.J., AND WHITFIELD, TERRELL AND BROWN, J.J., concur.
DAVIS, J., disqualified.